Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 Claim Objections
Claims 3, 9, 13, 28, and 29 objected to because of the following informalities:  
Claim 3, line 3, “said co-curable polyurethane-based coating material film layer” should read “said single co-curable polyurethane-based coating material film layer”.
Claim 9, lines 22-23, “said co-cured polyurethane-based coating material layer” should read “said single co-cured polyurethane-based coating material film layer”.
Claim 9, lines 28-29, currently reads “impedes entry of epoxy-based material… from migrating to”. Either “entry of” or “from migrating” should be deleted.
Claim 9, line 30, “so-cured” should read “co-cured”.
Claim 13, lines 2-3, “the co-cured polyurethane-coated epoxy-based composite material” should read “the co-cured polyurethane-coated epoxy-based composite material stack”.
Claim 28, line 3, “the co-curable epoxy-based adhesive surfacing material” should read “the co-curable epoxy-based adhesive surfacing material film layer”.
Claim 28, line 7, “the co-curable polyurethane-based coating material layer” should read “said single co-curable polyurethane-based coating material film layer”.
Claim 28, lines 9-10, “the co-curable polyurethane-based coating material layer” should read “said single co-curable polyurethane-based coating material film layer”.
Claim 28, lines 7-11, can be deleted as redundant given that this limitation is now found in Claim 1.
Claim 28, line 12, “the co-curable polyurethane-based coating material layer” should read “said single co-curable polyurethane-based coating material film layer”.
Claim 29, line 7, “the co-cured polyurethane-based coating material layer” should read “said single co-cured polyurethane-based coating material film layer”.
Claim 29, line 9, “the co-cured polyurethane-based coating material layer” should read “said single co-cured polyurethane-based coating material film layer”.
Claim 29, lines 7-10, can be deleted as redundant given that this limitation is now found in Claim 9.
Claim 29, line 11, “the co-cured polyurethane-based coating material layer” should read “said single co-cured polyurethane-based coating material film layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-16, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the single co-curable polyurethane-coated epoxy-based coating material film" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said single co-curable polyurethane-coated epoxy-based coating material film" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said co-cured miscible layer" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the benzyl-alcohol-based paint stripping agent" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the benzyl-alcohol-based paint stripping agent" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 and 28 are rejected as dependent on rejected Claim 1.
Claims 12-16 and 29 are rejected as dependent on rejected Claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (US 2010/0151239 A1).
Regarding Claim 1, Herbert discloses providing a curable fiber reinforced resin matrix (i.e. composite substrate) and a surfacing construction, comprising a barrier layer and a curable adhesive layer, wherein the curable adhesive layer is in contact with the curable fiber reinforced resin matrix (para 0005, lines 1-13). Herbert discloses co-curing the curable fiber reinforced resin matrix and the curable adhesive layer (para 0005, lines 13-15). The curable adhesive layer comprises epoxy resins (para 0030, lines 3-4), and the resin matrix of the curable fiber reinforced resin matrix may have the same composition as the adhesive layer (para 0005, lines 35-38) (i.e. epoxy-based composite material and epoxy-based adhesive surfacing material). Herbert discloses the barrier layer comprises a partially cured polyurethane layer (para 0037, lines 1-5) and that the barrier layer and the adhesive layer become joined during manufacture of a composite article (i.e. the partially cured, polyurethane-based barrier layer is co-curable with the curable adhesive layer and the curable fiber reinforced resin matrix).
Herbert further discloses the polyurethane-based barrier layer may comprise UV absorbers (paras 0039, 0059).
Since the fiber-reinforced resin matrix and the curable adhesive layer comprise the same epoxy resin composition, and are co-cured (para 0005, lines 35-38 and 13-15), they would inherently form a co-cured miscible layer comprising some of the epoxy material from each of the two layers.
Regarding the “consisting of” limitation, while Herbert discloses the composite may comprise additional layers, these are not required. Herbert does disclose the composite comprising only the fiber-reinforced resin matrix and the surfacing construction comprising one adhesive layer and one barrier layer (para 0004).
Herbert teaches that unprotected composite parts can be damaged by UV radiation and to overcome this problem, the composite includes a surfacing construction (i.e. barrier layer and curable adhesive layer) which includes one or more UV absorbing or reflecting layers (para 0027). As set forth above, Herbert further discloses that the polyurethane-based barrier layer may comprise UV absorbers (paras 0039, 0059). Given that Herbert discloses the composite can comprise one UV absorbing or reflecting layer and given that the polyurethane barrier layer comprises UV absorbers, it is clear that the polyurethane barrier layer alone imparts UV protection to the composite. Therefore, it would have been obvious to one of ordinary skill in the art to use polyurethane barrier layer in Herbert as presently claimed that includes amounts of UV absorber such that after curing the polyurethane coated epoxy adhesive layer, the polyurethane coated epoxy adhesive layer would provide to the cured composite (i.e. composite material and surfacing construction) a UV transmittance value of 0% for UV wavelengths ranging from 200 nm to 800 nm when the polyurethane-based coating material comprises an average layer thickness ranging from about 2 mils to 3 mils, in order to produce a composite in Herbert that is completely protected from damage from UV radiation.
Regarding Claim 2, Herbert discloses all the limitations of the present invention according to Claim 1 above. Herbert further discloses curing the composite (i.e. including curable adhesive layer) at a temperature of 177 °C to 182 °C (about 351 °F to about 360 °F) (para 0057).  
The only deficiency of Herbert is that Herbert discloses a curing temperature of 177 °C (about 351 °F), while the present claims require 350 °F.
It is apparent, however, that the instantly claimed temperature of 350 °F and that taught by Herbert are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the temperature of 177 °C (about 351 °F) disclosed by Herbert and the temperature disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the temperature of 350 °F disclosed in the present claims is but an obvious variant of the temperatures disclosed in Herbert, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claim 3, Herbert discloses all the limitations of the present invention according to Claim 1 above. Herbert further discloses curing the composite (i.e. including curable fiber reinforced resin matrix and barrier layer) at a temperature of 177 °C to 182 °C (about 351 °F to about 360 °F) (para 0057). 
Claims 4-9, 12-16, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert as applied to Claim 1 above, and further in view of Cytec (Metlbond 1515-3 Film Adhesive Data Sheet).
Regarding Claims 4-8 and 28, Herbert discloses all the limitations of the present invention according to Claim 1 above. Herbert does not disclose the Tg, gel time, or pencil hardness value of the epoxy-based adhesive layer, the delta E value of the fiber reinforced resin matrix composite laminate, or the chemical resistance of the polyurethane-based barrier layer.
Cytec discloses Metlbond 1515-3 is an epoxy film adhesive, designed for co-curing composite materials at 250 °F or 350 °F (pg 1), and has a Tg of 338 °F (pg 2). The adhesive is designed for co-curing, has excellent surfacing characteristics, good resistance to pre-curing humidity, and provides good adhesion (pg 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Herbert to use the Metlbond 1515-3 adhesive of Cytec as the epoxy-based adhesive layer, to produce a co-curable structure curable at 350 °F, that has desired erosion properties, excellent surfacing characteristics, good resistance to pre-curing humidity, and good adhesion. 
While there is no disclosure that the co-curable structure of Herbert in view of Cytec has a delta E value as claimed in Claims 4-5, given that Herbert in view of Cytec disclose a co-curable structure identical to that presently claimed, including epoxy film adhesive Metlbond 1515 identical to that used in the present invention (Specification, para 0067), it is clear that the co-curable  structure of Herbert in view of Cytec would inherently have a delta E value identical to that presently claimed.
While there is no explicit disclosure in Herbert in view of Cytec that the epoxy film adhesive Metlbond 1515-3 has a gel time as claimed in Claims 6-8 or a pencil hardness value as claimed in Claim 28, Metlbond 1515 is disclosed in the specification of the present invention as satisfying these characteristics (para 0067).
While there is no disclosure that the co-curable polyurethane coating of Herbert in view of Cytec has a chemical resistance as claimed in Claim 28, given that Herbert in view of Cytec disclose a co-curable polyurethane coating identical to that presently claimed, it is clear that the co-curable polyurethane coating of Herbert in view of Cytec would inherently have a chemical resistance identical to that presently claimed.
Regarding Claims 9, 12-13, and 29, Herbert discloses providing a curable fiber reinforced resin matrix (i.e. composite substrate) and a surfacing construction, comprising a barrier layer and a curable adhesive layer, wherein the curable adhesive layer is in contact with the curable fiber reinforced resin matrix (para 0005, lines 1-13). Herbert discloses co-curing the curable fiber reinforced resin matrix and the curable adhesive layer (para 0005, lines 13-15). The curable adhesive layer comprises epoxy resins (para 0030, lines 3-4), and the resin matrix of the curable fiber reinforced resin matrix may have the same composition as the adhesive layer (para 0005, lines 35-38) (i.e. epoxy-based composite material and epoxy-based adhesive surfacing material). Herbert discloses the barrier layer comprises a partially cured polyurethane layer (para 0037, lines 1-5) and that the barrier layer and the adhesive layer become joined during manufacture of a composite article (i.e. the partially cured, polyurethane-based barrier layer is co-curable with the curable adhesive layer and the curable fiber reinforced resin matrix).
Herbert further discloses the polyurethane-based barrier layer may comprise UV absorbers (paras 0039, 0059).
Since the fiber-reinforced resin matrix and the curable adhesive layer comprise the same epoxy resin composition, and are co-cured (para 0005, lines 35-38 and 13-15), they would inherently form a co-cured miscible layer comprising some of the epoxy material from each of the two layers, which would necessarily impede the epoxy-based material from the co-cured matric from migrating to the outer surface of the co-cured composite.
Herbert further discloses curing the composite (i.e. including curable fiber reinforced resin matrix, curable adhesive layer, and barrier layer) at a temperature of 177 °C to 182 °C (about 351 °F to about 360 °F) (para 0057). 
While the present claims require 250 °F to 350 °F, it is apparent that the instantly claimed temperature of 350 °F and that taught by Herbert (177 °C, which is about 351 °F) are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the temperature of 177 °C (about 351 °F) disclosed by Herbert and the temperature disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the temperature of 350 °F disclosed in the present claims is but an obvious variant of the temperatures disclosed in Herbert, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding the “consisting of” limitation, while Herbert discloses the composite may comprise additional layers, these are not required. Herbert does disclose the composite comprising only the fiber-reinforced resin matrix and the surfacing construction comprising one adhesive layer and one barrier layer (para 0004).
Herbert teaches that unprotected composite parts can be damaged by UV radiation and to overcome this problem, the composite includes a surfacing construction (i.e. barrier layer and curable adhesive layer) which includes one or more UV absorbing or reflecting layers (para 0027). As set forth above, Herbert further discloses that the polyurethane-based barrier layer may comprise UV absorbers (paras 0039, 0059). Given that Herbert discloses the composite can comprise one UV absorbing or reflecting layer and given that the polyurethane barrier layer comprises UV absorbers, it is clear that the polyurethane barrier layer alone imparts UV protection to the composite. Therefore, it would have been obvious to one of ordinary skill in the art to use polyurethane barrier layer in Herbert as presently claimed that includes amounts of UV absorber such that the polyurethane coated epoxy adhesive layer comprises a UV transmittance value of 0% for UV wavelengths ranging from 200 nm to 800 nm when the polyurethane-based coating material comprises an average layer thickness ranging from about 2 mils to 3 mils, in order to produce a composite in Herbert that is completely protected from damage from UV radiation.
Herbert does not disclose the Tg, gel time, or pencil hardness value of the epoxy-based adhesive layer, the chemical resistance of the polyurethane-based barrier layer, or that the composite laminate withstands exposure to benzyl-alcohol-based paint stripping agent without damage to the epoxy-based adhesive layer as claimed, or that the composite laminate resists discoloration when exposed to UV radiation as claimed.
Cytec discloses Metlbond 1515-3 is an epoxy film adhesive, designed for co-curing composite materials at 250 °F or 350 °F (pg 1), and has a Tg of 338 °F (pg 2). The adhesive is designed for co-curing, has excellent surfacing characteristics, good resistance to pre-curing humidity, and provides good adhesion (pg 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Herbert to use the Metlbond 1515-3 adhesive of Cytec as the epoxy-based adhesive layer, to produce a co-curable structure curable at 350 °F, that has desired erosion properties, excellent surfacing characteristics, good resistance to pre-curing humidity, and good adhesion. 
While there is no explicit disclosure in Herbert in view of Cytec that the epoxy film adhesive Metlbond 1515-3 has a pencil hardness value as claimed in Claim 29, Metlbond 1515 is disclosed in the specification of the present invention as satisfying these characteristics (para 0067).
While there is no disclosure that the co-cured structure of Herbert in view of Cytec withstands direct exposure to a benzyl alcohol-based paint stripping agent as claimed in Claim 12 or resists discoloration when exposed to UV radiation as claimed in Claim 13, given that Herbert in view of Cytec disclose a co-curable structure identical to that presently claimed, including epoxy film adhesive Metlbond 1515 identical to that used in the present invention (Specification, para 0067), it is clear that the co-curable  structure of Herbert in view of Cytec would inherently withstand direct exposure to a benzyl alcohol-based paint stripping agent and resist discoloration when exposed to UV radiation, identically as presently claimed.
While there is no disclosure that the co-curable polyurethane coating of Herbert in view of Cytec has a chemical resistance as claimed in Claim 29, given that Herbert in view of Cytec disclose a co-curable polyurethane coating identical to that presently claimed, it is clear that the co-curable polyurethane coating of Herbert in view of Cytec would inherently have a chemical resistance identical to that presently claimed.
Regarding Claims 14-16, Herbert discloses all the limitations of the present invention according to Claim 9 above. Herbert further discloses the fiber reinforced resin matrix composite laminate may be used in a variety of applications in the aerospace, automotive, and other transportation industries (para 0025). Further, Herbert discloses that fiber reinforced resin matrix composite laminate can be used in parts for airplanes, automobiles, buses, trucks, boats and train cars (para 0003). Therefore, it would have been obvious to one of ordinary skill in the art to use the fiber reinforced resin matrix composite laminate of Herbert in parts for airplanes, automobiles, buses, trucks, boats and train cars and thereby arrive at the claimed invention.
Response to Arguments
In light of applicant’s amendments filed 09/30/2022, the 35 USC 102 rejection of record is withdrawn. The claims remain rejected over 35 USC 103 as set forth above.
Applicant states that no comment on Herbert is required to overcome the rejection.
However, it is the examiner’s position that Herbert still meets the present claims for the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/
Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787